OPINION — AG — ** TOURIST — EXPENSES — FACILITIES ** (1) A CONTRACT SUCH AS THAT DESCRIBED IN THE FIRST PARAGRAPH OF THIS LETTER IS WITHIN THE LEGAL AUTHORITY OF THE OKLAHOMA PLANNING AND RESOURCES BOARD; AND THAT SUCH A CONTRACT WOULD BE PROPERLY CHARGEABLE AGAINST AN UNENCUMBERED BALANCE OF FUNDS ALLOCATED TO THE APPROPRIATION HEREINABOVE MENTIONED, OR AGAINST FUNDS CONTRIBUTED TO THE BOARD FOR THE PURPOSE OF ADVERTISING AND PUBLICIZING THE TOURIST AND OUTDOOR RECREATIONAL FACILITIES OF THE STATE. (2) THE AG DOES NOT CONSIDER OR PASS UPON THE MATTER OF THE NECESSITY OR ADVISABILITY OF THE BOARD'S ENTERING INTO ANY SUCH CONTRACT, OR WHETHER OR NOT SUCH A CONTRACT, AS A PRACTICAL MATTER SHOULD OMIT SOME OF THE PROVISIONS CONTAINED THEREIN. (ADVERTISING, OUTDOOR, PUBLIC FACILITIES, PRIVATE ENTERPRISES, PROMOTION, GIFTS OR CONTRIBUTIONS FROM PUBLIC OR PRIVATE SOURCES) CITE: 74 O.S. 356.18 [74-356.18] (JAMES C. HARKIN)